            Case 6:20-cv-00487-ADA Document 54 Filed 02/12/21 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


    WSOU INVESTMENTS LLC D/B/A                         §
    BRAZOS LICENSING AND                               §   C.A. NO. 6:20-cv-00487-ADA
    DEVELOPMENT,                                       §   C.A. NO. 6:20-cv-00488-ADA
                                                       §   C.A. NO. 6:20-cv-00489-ADA
                         Plaintiff,                    §   C.A. NO. 6:20-cv-00490-ADA
                                                       §   C.A. NO. 6:20-cv-00491-ADA
    v.                                                 §   C.A. NO. 6:20-cv-00492-ADA
                                                       §   C.A. NO. 6:20-cv-00493-ADA
    ZTE CORPORATION, ZTE (USA) INC.                    §   C.A. NO. 6:20-cv-00494-ADA
    AND ZTE (TX), INC.,                                §   C.A. NO. 6:20-cv-00495-ADA
                                                       §   C.A. NO. 6:20-cv-00496-ADA
                         Defendants.                   §   C.A. NO. 6:20-cv-00497-ADA
                                                       §




         DEFENDANTS’ NOTICE OF COMPLIANCE REGARDING EXCHANGE OF
                      PROPOSED CLAIM CONSTRUCTIONS
TO THE HONORABLE COURT:

          Pursuant to the Court’s First Amended Scheduling Order, Dkt. 45, 1 Defendants hereby

notify the Court that Defendants served their proposed claim constructions on Plaintiff WSOU

Investments, LLC d/b/a Brazos Licensing and Development via electronic mail on February 12,

2021.




1
 There are 11 pending cases. Citations throughout refer to new WDTX Case Nos. -00487 through -00497, and
specific citations reference to the docket for WDTX Case No. -00487.
        Case 6:20-cv-00487-ADA Document 54 Filed 02/12/21 Page 2 of 3




DATED: February 12, 2021                   Respectfully submitted,

                                          /s/Lionel M. Lavenue
                                          Lionel M. Lavenue
                                          Virginia Bar No. 49,005
                                          lionel.lavenue@finnegan.com
                                          FINNEGAN, HENDERSON, FARABOW,
                                          GARRETT & DUNNER, LLP
                                          1875 Explorer Street, Suite 800
                                          Reston, VA 20190
                                            Phone: (571) 203-2700
                                            Fax:     (202) 408-4400

                                          Attorney for Defendants




                                      2
         Case 6:20-cv-00487-ADA Document 54 Filed 02/12/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system on February 12, 2021.

                                                            /s/Lionel M. Lavenue
                                                            Lionel M. Lavenue




                                                3
